—Judgment unanimously affirmed. Memorandum: Because defendant failed to comply with a presentence condition to which he had voluntarily agreed, County Court properly sentenced defendant to an enhanced sentence (see generally, People v Smith, 85 NY2d 919, 920; People v Avery, 85 NY2d 503, 507).. We have examined defendant’s remaining argument, and conclude that it is without merit. (Appeal from Judgment of Onondaga County Court, Dwyer, J.—Assault, 2nd Degree.) Present—Denman, P. J., Pine, Wesley, Doerr and Balio, JJ.